MEMORANDUM **
Silvino Michel-Tapia appeals from his guilty-plea conviction and 51-month sen*633tence for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(ii). Pursuant to Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Michel-Tapia’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Because the record indicates that Michel-Tapia knowingly and voluntarily waived his right to appeal his conviction and sentence, we enforce the appeal waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*633ed by 9th Cir. R. 36-3.